UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1748


MILLARD BURTON HARMAN,

                Plaintiff - Appellant,

          v.

DAVID A. BUNCH; KENNETH DRODDY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      James R. Spencer, Chief
District Judge. (3:10-cv-00759-JRS-DWD)


Submitted:   January 9, 2012                 Decided:   January 24, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gregory Crowley, Sr., CROWLEY & CROWLEY, Richmond,
Virginia, for Appellant.     William F. Etherington, Leslie A.
Winneberger, BEALE, DAVIDSON, ETHERINGTON & MORRIS, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Millard   Burton     Harman    appeals   the   district      court’s

order granting summary judgment to Appellees.               We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.               Harman v. Bunch,

No. 3:10-cv-00759-JRS-DWD (E.D. Va. June 16, 2011).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                     2